Order entered September 7, 2018




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-18-00726-CR

                                CHAD ERIC SLOAN, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                         On Appeal from the 86th Judicial District Court
                                    Kaufman County, Texas
                             Trial Court Cause No. 17-10089-86-F

                                           ORDER
           On August 22, 2018, court reporter Elizabeth Woods filed the six-volume reporter’s
record in this appeal. Missing from the record is State’s Exhibit #1, labeled “Car Camera Video”
which was admitted and published at trial. We ORDER court reporter Elizabeth Woods to file a
supplemental reporter’s record containing a true and correct copy of State’s Exhibit #1, “Car
Camera Video,” within TEN DAYS of the date of this order. We DIRECT the Clerk to send
copies of this order to the Honorable Casey Blair, Presiding Judge, 86th Judicial District Court;
Elizabeth Woods, official court reporter for the 86th Judicial District Court; and counsel for all
parties.




                                                      /s/   LANA MYERS
                                                            JUSTICE